Citation Nr: 1227174	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including the recognized guerrillas in the service of the Armed Forces of the United States.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2010, the Appellant notified VA that for the purpose of his appeal he retained an attorney.  The Appellant provided the attorney's name and address and attached a signed and notarized "Special Power of Attorney" in which he appointed his attorney to act on his behalf in his VA claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  

The RO has not acknowledged the Appellant's representative and has not notified the Appellant of the reason for not recognizing the attorney as his representative or of the process by which he may appoint an attorney and of the requisite accreditation of an attorney or individual prior to representing the Appellant in matters before the VA.  




In order to ensure procedural due process, the case is REMANDED for the following action:

1.  Notify the Appellant of the requirements for designating an attorney, agent, or service organization as a representative and of the requirement of accreditation by VA of such a representative or of the appointment on a one-time only basis an individual who is not accredited.  38 C.F.R. §§ 14.626, 14.629, 14.630

2.  If the Appellant executes a proper power of attorney, then provide the Appellant's representative with all VA correspondence, pertaining to the adjudication of the Appellant's claim to include the determination in August 2009, denying the one-time payment from the Filipino Veterans Equity Compensation Fund, the statement of the case in April 2010, and the supplemental statement of the case in February 2012.   And afford the representative the opportunity to submit additional evidence or argument on behalf of the Appellant.  

3.  After the requested development has been completed, and if any additional evidence or argument has been received, adjudicate the claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  






If the benefit sought on appeal is denied, furnish the Veteran and any designated representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2011).



